UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4010



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JASON HAGOOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-828)


Submitted:   June 19, 2003                 Decided:   June 24, 2003


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Regan A. Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jason Hagood pled guilty to conspiracy to possess with intent

to distribute fifty grams or more of cocaine base (crack) and less

than 500 grams of cocaine in violation of 21 U.S.C. § 846 (2000).

He was sentenced to a term of 324 months imprisonment.             Hagood

challenges the district court’s decision to give him an adjustment

for being an organizer or leader of the conspiracy when similarly

situated co-defendants did not receive such an adjustment.             U.S.

Sentencing Guidelines Manual § 3B1.1(a) (2002).         We affirm.

     The district court determined that Hagood was an organizer or

leader   based    on   information   in   the   presentence   report   that

described Hagood as one of a few conspirators who were involved in

the conspiracy early, received cocaine from the leader, Robert

Barnes, processed the cocaine into crack, and distributed it

through runners. Hagood also recruited at least one person into the

conspiracy.      Hagood did not dispute this information, but argued

that he should not receive the adjustment because certain co-

defendants who were portrayed in the presentence report as being at

the same level as he within the conspiracy did not receive an

adjustment for having an aggravated role. In his view, the court’s

decision ignored the goal of uniformity in sentencing.

     An adjustment is mandatory if a factor validly supports it.

United States v. Ashers, 968 F.2d 411, 414 (4th Cir. 1992).             The

information before the court amply supported the leader adjustment


                                     2
in Hagood’s case.    Assuming, arguendo, that a co-defendant should

have, but did not, receive the same adjustment, Hagood may not

challenge his sentence on that ground. The guidelines mandate that

adjustments   be   based   on   the   defendant’s   conduct,   not    on   the

sentence imposed in another case.

     We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                     AFFIRMED




                                      3